Per Curiam.
— A divorce was granted to the husband upon the statutory grounds of habitual indulgence in violent and ungovernable temper and extreme cruelty, and the chancellor denied the wife’s application for alimony, and she appealed. There is sufficient testimony to support the decree of divorce; but we think the circumstances of this case require some provision to be made for the wife, out of the husband’s property.
The appellant is the mother of the appellee's six children ; she generously contributed in funds and by her personal exertion and industry through a long period of time to the acquisition and development of his home and other property and the establishment of his fortune. This gives her a special equity in the property which she aided in acquiring and preserving.
The portion of the decree granting a divorce is affirmed, but that portion which denied her any maintenance is reversed, and the cause is remanded for appropriate pro*254ceeding in awarding ber a reasonable allowance for her maintenance and support.
It is so ordered.
All concur.